996 So.2d 237 (2008)
Equis T. GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-4907.
District Court of Appeal of Florida, Second District.
November 19, 2008.
James Marion Moorman, Public Defender, and Jean-Jacques A. Darius, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, and Chandra W. Dasrat, Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
We affirm Equis Graham's conviction for sexual battery and the fifteen-year term of imprisonment imposed thereon. In order to prevent confusion in any future proceedings, however, we note that the written judgment contains a scrivener's error. The judgment incorrectly reflects that Graham entered a plea. Graham was found guilty by a jury.
Affirmed.
CASANUEVA and WALLACE, JJ., Concur.